DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The replacement abstract submitted 8 September 2021, being clear and concise (under 150 words), is accepted.

Response to Arguments
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive. 
Regarding the previously given 112(b) rejection of claim 15, to further clarify the issue, examiner has attempted to illustrate what the claim is describing, in the broadest reasonable interpretation.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fig. 1: Before reassignment)]
    PNG
    media_image1.png
    281
    570
    media_image1.png
    Greyscale

As can be seen in figure 1, the data of both the first and second tables, included in both data sets, is being sent to the first processing unit.
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fig. 2: After reassignment)]
    PNG
    media_image1.png
    281
    570
    media_image1.png
    Greyscale

As shown in figure 2, the data from the second table is reassigned to the second processing unit, as described by parent claim 14, but the data from the data sets which corresponds to the first database no longer goes to either processing unit, and thus is never processed. Consider the last portion of claim 15, “further comprises: not distributing rows of the first database to the processing units for processing”, emphasis added by examiner. If the claim stated that the rows of the first database would not be distributed to the second processing unit, or perhaps would not be distributed across more than 1 processing unit, it would be clear what the stated intent is. Another possible way to amend the claim would be to say that data from the second data set from the first database table which is identical to the data from the first data set which is also from the first database table is not distributed to either processing unit. However as written it is not clear how the applicant intends to process data from the first database when reassignment occurs. This gives rise the to 112(b) rejection as it is difficult to assess a claim which does not clearly describe the intended function.
Examiner is unsure where applicant’s assertion that the claim does not recite “identify of data” is aimed, as such language is not present in the claim, the previously given rejection of the claim under 35 U.S.C. 112(b), or the previously given rejection of 
Turning to the applicant’s remarks regarding the previously given rejection of claim 1 under 35 U.S.C. 102(a)(1) with Yuan et al., applicant asserts that Yuan et al. does not teach determining a spatial join bounding space, partitioning the determined special join bounding space, and assigning sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel.
Regarding determining a spatial join bonding space, it is clear that the overall special join bounding space is determined by the MBR, Yuan et al. [0020] “in PGGJ where A.times.B on A.geo.ST_INTERSECTS (B.geo)=1 (or similar geospatial join predicates), statistics are used to come up with a grid G. Both A.geo and B.geo are put into the grid cells of G where its Minimum Bounded Rectangle (MBR) intersects.”
The partitioning of the intersection area occurs by overlaying the intersection area with grid cells, with those defining the discrete segments to be processed, Yuan et al. [0020] “Thus, an A.geo object can be put into two or more grid cells, depending on how many grid cells its MBR could intersect. Then, product joins are processed for A.geo and B.geo in the same grid cell.”
As the previous citation makes clear, the larger spatial join has been segmented into multiple pieces based on the grid cells. However Yuan et al. also explicitly processes these pieces in parallel by sending them to different processors, Yuan et al. [0026] “The PGGJ techniques described herein are easily parallelizable, by letting different AMPs handle different grid cells.”
Thus, from three citations given above, it is clear that Yuan et al. determines the area a special join covers, divides the intersection area up into multiple pieces which can be processed separately to yield the total join, and then processes those pieces on multiple processors simultaneously so as to increase the speed at which the special join is computed. This lines up perfectly with the claimed features highlighted by the applicant in their remarks. 
For claim 2, the aspect described estimates the number of component bounds in the special join space and then partitions the overall spatial join based in part on the component bounds. Yuan et al. does exactly the same thing when splitting the spatial join up into different cells, specifically when doing so with non-uniform grid sizes, Yuan et al. [0034] “if one relation is mostly point data, there is no need to have to worry about creating too many duplicate join results when a lot of grid cells for a dense region are created. On the other hand, and if necessary, such as if both relations involved in joins are big polygons in a given region, then sub-dividing this region much may be avoided, since doing so creates may result in a lot of duplicated join results.”
For claim 5, which describes generating bounding data sets for the first and second data by generating first component bounding information and second component bounding information, Yuan et al. describes generating the normalized statistics for A and B and then using that to determine the overall statistics, such as the MBR, Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo. From these normalized statistics, the grid cells needed for PGGJ are computed, as well as an estimate of the join cardinality and a cost for each grid cell."
For claim 6, which describes distribution cost information being a part of the information used to distribute the processing of the data between multiple processors. Yuan et al. clearly does this when determining how best to load balance the processors as well, Yuan et al. [0026] “Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.”
The applicant’s arguments having been addressed but having been unpersuasive, the previously given rejection of claims 1-3, 5-6, 8-10, 12-13, and 17-22 under 35 U.S.C. 102(a)(1) and claims 4, 7, 11, and 14-16 under 35 U.S.C. 103 are upheld.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) because the disclosed invention is unclear as described. The broadest reasonable interpretation of this claim is saying that the task of changing which processor will handle each grid consists of not sending the data of the first table to either the processor it was initially assigned to or the newly assigned one. While the specifications assert that data from different tables should not be sent to the same processor if they are identical (paragraphs [0066] - [0070]) there is no such evaluation of similarity in the claims thus forcing the scope to include when the data is not identical. As such examiner is unclear as to how the invention described by claim 15 would work as defined unless the limitation from the specifications were amended into the claim. In the interest of compact prosecution the rejection below is done so with such an amendment in mind.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 12-13, 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. US PG Pub 20150178352 A1.
Regarding claims 1, 8, and 22, Yuan et al. teaches a computing system, comprising: memory, and one or more processors each configured to access the memory (Yuan et al. [0016] "It is to be noted that the techniques presented herein are implemented as executable instructions that are programmed in memory or non-transitory computer-readable storage media (or medium) for execution on one or more processing devices, each processing device having one or more processors, and each processor specifically configured to execute the executable instructions."), and wherein the one or more processors are further configured to: obtain first and second bounding data sets respectively for first and second data sets of a database, wherein the first and second bounding data sets of the database respectively include first and second bounding information, wherein the first and second bounding information respectively include representation of bounds or limits of the first and second datasets in a space that a spatial join can be performed between the first and second data sets to effectively join at least a respective part of at one of the first and second data sets spatially in the space (Yuan et al. [0020] "Both A.geo and B.geo are put into the grid cells of G where its Minimum Bounded Rectangle (MBR) intersects.", Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo."); determine, based on the obtained first and second bounding data sets, a spatial join bounding space, as an intersection of the first and second bounding data sets, in the space where the first and second data sets are to be spatially joined (Yuan et al. [0020] "Both A.geo and B.geo are put into the grid cells of G where its Minimum Bounded Rectangle (MBR) intersects."); partition the determined spatial join bounding space of the first and second data sets are to be spatially joined into multiple sub-partitions of the spatial join bounding space (Yuan et al. [0020] "Thus, an A.geo object can be put into two or more grid cells, depending on how many grid cells its MBR could intersect. Then, product joins are processed for A.geo and B.geo in the same grid cell."); and assign two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel, wherein the multi- processing computing system includes at least one physical processor configured to provide multiple processing units to process data in parallel, thereby allowing the two or more processing units of a multi-processing computing system to process in parallel their respective assigned sub-partitions of the spatial join bounding space (Yuan et al. [0026] "The PGGJ techniques described herein are easily parallelizable, by letting different AMPs handle different grid cells. Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.").
Regarding additional aspects of claim 8, Yuan et al. teaches a computer-implemented method of processing spatial joins of data in a parallel processing computing system, wherein the parallel processing computing system includes one or more processors configured to provide multiple processing units configured to process data in parallel (Yuan et al. [0071] "Some components of the parallelized gridded geospatial join processing system 300 are implemented as executable instructions that are programmed and reside within memory and/or non-transitory computer-readable storage medium that execute on processing nodes of a network.").
Regarding additional aspects of claim 22, Yuan et al. teaches a non-transitory computer readable storage medium storing at least executable computer code for processing spatial joins of data in a parallel processing computing system, wherein the parallel processing computing system includes one or more processors configured to provide multiple processing units configured to process data in parallel (Yuan et al. [0016] "It is to be noted that the techniques presented herein are implemented as executable instructions that are programmed in memory or non-transitory computer-readable storage media (or medium) for execution on one or more processing devices, each processing device having one or more processors, and each processor specifically configured to execute the executable instructions.").
Regarding claims 2, 9, Yuan et al. teaches wherein the one or more processors are further configured to: effectively provide the two or more processing units of a multi-processing computing system for processing the sub-partitions; process, in parallel, by the two or more processing units of a multi-processing computing system, the assigned multiple sub-partitions of the spatial join bounding space; perform the spatial join of the first and second data sets by at least the processing, in parallel, of the assigned multiple sub-partitions of the spatial join bounding space, by the two or more processing units of the multi-processing computing system (Yuan et al. [0026] "The PGGJ techniques described herein are easily parallelizable, by letting different AMPs handle different grid cells. Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.").
Regarding claims 3, 10, Yuan et al. teaches wherein the partitioning of the determined spatial join bounding space of the first and second data sets are to be spatially joined into multiple sub-partitions of the spatial join bounding space further comprises: estimating a number of components bounds there are in the spatial join bounding space, wherein each one of the component bounds represent a bound of one or more components of one of the first and second data base sets in the s spatial join bounding space; and partitioning, at least partially based on the number of component bounds, the spatial join bounding space (Yuan et al. [0032] "In the novel PGGJ techniques presented herein, the "partitions" or grids are generated from statistics before the joins are actually performed. The grids do not need to be uniform, can have some big partitions for sparse area and small partitions for dense area.").
Regarding claims 5, 12, Yuan et al. teaches wherein the one or more processors are further configured to: effectively provide the two or more processing units of a multi-processing computing system for processing the sub-partitions: receive the first and second data sets of a database (Yuan et al. [0055] "According to an embodiment, at 126, the geospatial join controller divides the group cells into groups of group cells and sends at least one group to a distributed AMP across a network connection for processing that group of grid cells when the join operation is processed. The AMP also processes in parallel with the processing of the geospatial join controller once the group of grid cells is received by the AMP."); generate the first and second bounding data sets respectively for the first and second data sets of a database by at least generating for each one of multiple components of the first and a second data sets, their respective first and second component bounding information (Yuan et al. [0020] "Both A.geo and B.geo are put into the grid cells of G where its Minimum Bounded Rectangle (MBR) intersects.", Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo.").
Regarding claims 6, 13, Yuan et al. teaches wherein the first and second component bounding each include distribution cost information associated with the cost of a component of the multiple components of the first and a second data sets between the processing units of the multi-processing system (Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo. From these normalized statistics, the grid cells needed for PGGJ are computed, as well as an estimate of the join cardinality and a cost for each grid cell.").
Regarding claim 17, Yuan et al. teaches a computer-implemented method of processing a spatial join in a parallel processing computing system, wherein the parallel processing computing system includes one or more processors configured to provide multiple processing units configured to process data in parallel (Yuan et al. [0016] "It is to be noted that the techniques presented herein are implemented as executable instructions that are programmed in memory or non-transitory computer-readable storage media (or medium) for execution on one or more processing devices, each processing device having one or more processors, and each processor specifically configured to execute the executable instructions."), and wherein the computer-implemented method comprises: assigning each sub-partition of a join grid to a processing unit of a multi- processing computing system for processing the sub-partitions in parallel (Yuan et al. [0026] "The PGGJ techniques described herein are easily parallelizable, by letting different AMPs handle different grid cells."); distribute each one of the join pairs based on a distribution strategy (Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells."); perform an evaluation of each one of the distributed join pairs on the distribution strategy (Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells."); and generate the join results at least partly based on one or more of the following: one or more join predicates, and one or more residual join conditions (Yuan et al. [0012] "Finally, an R-Tree for the grid cell is dynamically constructed to assist in performing the join operation.").
Examiner notes that every join operation spawns from the presence of "one or more join predicates" (an explicit 'JOIN') or "one or more residual join conditions" (any statement which results in a join being performed besides when a predicate join is present).
Regarding claim 18, Yuan et al. teaches wherein the distribution strategy is a row distribution strategy for distributing rows of one or more database tables involved in the spatial join (Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.").
Regarding claim 19, Yuan et al. teaches wherein row distribution strategy is a static row distribution strategy (Yuan et al. [0057] "According to an embodiment, at 131, the geospatial join controller associates a higher cost to the particular grid cell for processing the join operation based on that grid cell having more than the threshold number of entries. This may also be based on the cardinality of the join operation processing against the grid cell.").
Regarding claim 20, Yuan et al. teaches wherein row distribution strategy is a dynamic row distribution (Yuan et al. [0059] "According to an embodiment, at 141, the geospatial join controller selectively and dynamically constructs other R-Trees for some of the other grid cells based on a cardinality of the join operation for those other grid cells or costs associated with those other grid cells.").
Regarding claim 21, Yuan et al. teaches wherein row distribution strategy is determined based on the database statistics be at least: determining whether the database statistics is available (Yuan et al. [0034] "the PGGJ approaches presented herein are constrained by the data of the RDBMS"); using the database statistics if it determined that the database statistics is available database statistics (Yuan et al. [0034] "For example, when geospatial statistics store the type of data, if one relation is mostly point data, there is no need to have to worry about creating too many duplicate join results when a lot of grid cells for a dense region are created."); generating database statistics if it determined that the database statistics is not available (Yuan et al. [0048] "That is, the geospatial join controller does not produce the statistics, but rather, produces the normalized statistics."); and using the generated database statistics database statistics if it determined that the database statistics is not available (Yuan et al. [0034] "the PGGJ approaches presented herein are constrained by the data of the RDBMS", Yuan et al. [0026] "Depending on the load and join cost, the query optimizer can determine which AMP can handle which grid cells.").
If the database statistics are not available then the strategies which rely on them will not work. The generated statistics will always be used as those are derived from the data, which includes when database statistics are otherwise unavailable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. US PG Pub 20150178352 A1 as applied to claim 1 above, and further in view of Zhang et al. US PG Pub 20180165331 A1.
Regarding claim 4, Yuan et al. teaches assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel (see remarks on claim 1), however Yuan et al. does not teach wherein the assigning of the two or more of the multiple sub-partitions comprises reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units. 
Zhang et al. teaches reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Thus together Yuan et al. and Zhang et al. teach wherein the assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel further comprises: reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 7, Yuan et al. does not teach reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units. Zhang et al. teaches reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 11, Yuan et al. teaches assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel (see remarks on claim 1), however Yuan et al. does not teach wherein the assigning of the two or more of the multiple sub-partitions comprises reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units.
Zhang et al. teaches reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Thus together Yuan et al. and Zhang et al. teach wherein the assigning of the two or more of the multiple sub-partitions of the spatial join bounding space respectively to two or more processing units of a multi-processing computing system for processing the sub-partitions in parallel further comprises: reassigning at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 14, Yuan et al. does not teach reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units. Zhang et al. teaches reassigning of at least one of the one or more components of one of the first and second data sets from a first one of the processing units to second one of the processing units (Zhang et al. [0003] "The one or more processors execute the instructions to store a set of data in a first set of storages in the plurality of storages. The first set of storages is assigned to a first set of compute nodes in the plurality of compute nodes. The set of data is repartitioned by hashing into a repartitioned set of data. The first set of storages is reassigned to a second set of compute nodes and a database operation is performed on the repartitioned set of data by the second set of compute nodes.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to reassign tasks from one processor to another, they would combine the processor and data reassignment from Zhang et al. with the spatial join method from Yuan et al.
Regarding claim 15, while the clam as written is unclear as to its functionality, as noted by the examiner there is support in the specification for amending the claim to limit the scope such that the claim is clearly possible. To that end, Yuan et al. teaches wherein the first and second data sets include first and second database tables (Yuan et al. [0021] "For a geospatial join on table A geo column and table B geo column, normalized statistics from the statistics are computed on A.geo and B.geo."); and wherein the reassigning of the at least one of the one or more components of one of the first and second data base sets from a first one of the processing units to second one of the processing units further comprises: not distributing rows of the first database [which are identical to rows of the second database] to the processing units for processing (Yuan et al. [0054] "the geospatial join controller provides an indication for the join operation to ensure uniqueness of rows following the processing of the join operation when some of the grid cells overlap within the grid."). Since uniqueness of rows is enforced the reassigning can use said process to not reassign identical rows.
Regarding claim 16, while Yuan et al. teaches using processors in parallel, there is no explicit teaching of either those processors being virtual, or having multiple thread capability. However Zhang et al. teaches where the processors can utilize multiple threads to allow one processor to do multiple tasks in parallel. Thus Zhang et al. teaches wherein the processing units include one or more or the following: multiple virtual processors, and multiple threads (Zhang et al. [0120] "processor 1010 is a multi-core processor capable of executing multiple threads.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Yuan et al. with Zhang et al., that in order to utilize processors capable of running multiple simultaneous threads for spatial joins, they would combine the multi-core processors from Zhang et al. with the spatial join method from Yuan et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163